HERSEY, Chief Judge.
Margaret P. St. Gaudens is an 84-year-old widow who is a resident of Dade County, Florida. She filed suit in Palm Beach County for an accounting based upon allegations that her niece, Pamela Parry, manager of various businesses owned by St. Gaudens, was dealing improperly with the businesses. Initially, the court appointed a curator for the protection of the assets of the businesses involved in the litigation. Subsequently, as a result of allegations of other malfeasance and dissipation of assets, the court entered the order appealed here, expanding the curatorship (which had been changed to a receivership) to include all of the assets of St. Gaudens, upon a finding that she had become mentally impaired. There was no incompetency proceeding or adjudication.
The issue is whether the circuit court in Palm Beach County had jurisdiction to ap*1032point a curator for the property of a Dade County resident. Not in issue is the validity of the original appointment, as modified, of a receiver of the Palm Beach County properties which St. Gaudens had herself initiated.
The applicable statute, section 747.06, Florida Statutes (1985), provides for the filing of a petition in the circuit court of the county where the person for whose property a curator is sought resides. The statute is clear and the cases relied on by appellee for a different result are either inapposite or distinguishable. The statute is to be strictly construed. Wade v. Janney, 151 Fla. 260, 9 So.2d 715 (1942); In re Raughley, 155 Fla. 723, 21 So.2d 212 (1945).
Our disposition of this issue renders the additional points raised by appellant moot.
We reverse the order appealed and remand for appropriate disposition of other pending matters.
REVERSED AND REMANDED.
GUNTHER and STONE, JJ., concur.